 1   WRIGHT, FINLAY & ZAK, LLP
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorney for Plaintiff Deutsche Bank National Trust Company, As Trustee For Ameriquest
 7   Mortgage Securities Inc., Asset-Backed Pass-Through Certificates, Series 2005-R3
 8
 9                                UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     DEUTSCHE BANK NATIONAL TRUST                    Case No.: 2:19-cv-00220-RFB-CWH
12   COMPANY, AS TRUSTEE FOR
13   AMERIQUEST MORTGAGE SECURITIES
     INC., ASSET-BACKED PASS-THROUGH                 STIPULATION AND ORDER TO
14   CERTIFICATES, SERIES 2005-R3, a                 EXTEND TIME TO RESPOND TO
     Delaware Corporation,                           FIDELITY’S MOTION TO DISMISS
15                                                   [ECF NO. 6] AND CHICAGO’S MOTION
                           Plaintiff,                TO DISMISS [ECF NO. 7]
16
            vs.
17
     FIDELITY NATIONAL TITLE GROUP, [First Request]
18   INC. and CHICAGO TITLE INSURANCE
     COMPANY,
19
                          Defendants.
20
21
            Plaintiff, Deutsche Bank National Trust Company, As Trustee For Ameriquest Mortgage
22
     Securities Inc., Asset-Backed Pass-Through Certificates, Series 2005-R3 (“Deutsche Bank”),
23
     Defendant Fidelity National Title Group, Inc. (“Fidelity”), and Defendant Chicago Title
24
     Insurance Company (“Chicago”), by and through their respective attorneys of records, hereby
25
     agree and stipulate as follows.
26
            1. On May 28, 2019, Fidelity filed a Motion to Dismiss for Lack of Personal
27
                  Jurisdiction; or in the Alternative, to Dismiss for Failure to State a Claim;
28
                  Memorandum of Points and Authorities [ECF No. 6];


                                               Page 1 of 3
 1         2. On May 28, 2019, Chicago filed a Motion to Dismiss for Lack of Subject Matter
 2            Jurisdiction; Memorandum of Points and Authorities [ECF No. 7];
 3         3. Deutsche Bank’s response to the Motions to Dismiss are currently due June 11, 2019;
 4         4. Deutsche Bank’s counsel is requesting an additional thirty (30) days to file its
 5            responses to the Motions to Dismiss, and thus requests up to July 11, 2019, to file its
 6            Oppositions;
 7         5. This extension is requested to allow Counsel for Deutsche Bank additional time to
 8            review and respond to the points and authorities cited to in the Motions;
 9         6. Counsel for Fidelity and Chicago does not oppose this extension;
10         7. This is the first request for an extension which is made in good faith and not for
11            purposes of delay; and
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                              Page 2 of 3
 1         8. In addition, the Parties stipulate to stay discovery pending conclusion of briefing on
 2            the Motions to Dismiss [ECF Nos. 6 and 7]; in other words, through the date that
 3            Fidelity and Chicago each file a Reply in support of their respective Motion to
 4            Dismiss. Thereafter, discovery shall automatically resume.
 5         IT IS SO STIPULATED.
 6
     DATED this 11th of June, 2019.                 DATED this 11th of June, 2019.
 7
 8   WRIGHT, FINLAY & ZAK, LLP                      EARLY SULLIVAN WRIGHT GIZER &
                                                    McRAE LLP
 9   /s/ Christina V. Miller
10   Christina V. Miller, Esq.                      /s/ Sophia S. Lau
     Nevada Bar No. 12448                           Kevin S. Sinclair, Esq.,
11   Lindsay D. Robbins, Esq.                       Nevada Bar No. 12277
     Nevada Bar No. 13474                           Sophia S. Lau, Esq.,
12   7785 W. Sahara Ave., Suite 200                 Nevada Bar No. 13365
13   Las Vegas, NV 89117                            8716 Spanish Ridge Avenue, Suite 105
     Attorneys for Plaintiff Deutsche Bank          Las Vegas, Nevada 89148
14   National Trust Company, As Trustee For         Attorneys for Defendants, Fidelity National
     Ameriquest Mortgage Securities Inc., Asset-    Title Group, Inc. and Chicago Title
15   Backed Pass-Through Certificates, Series       Insurance Company
16   2005-R3

17
           IT IS SO ORDERED.
18
           Dated this _____
                       12th day of _____________,
                                      June        2019.
19
20
21                                            ________________________________________
                                          ________________________________
                                              UNITEDF.STATES
                                          RICHARD             DISTRICTIICOURT JUDGE
                                                       BOULWARE,
22                                        UNITED STATES DISTRICT JUDGE
23                                         DATED this
24
25
26
27
28



                                              Page 3 of 3
